DETAILED ACTION
1.	Claims 40-72 (New), as filed by Preliminary Amendment on 01/27/2021, are pending for examination below.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/27/2021 has been considered by the examiner. An initialed copy is attached.


Claim Objections
4.	Claims 40, 43, 57-59, 61, and 65-72 are objected to because of the following informalities: Claim 40, line 22 writes “…value being of between 2 g/Nm3…”. Claim 43, line 2 writes “interior an at least one sensor…”. Claim 57, line 2 writes “…diameter of between 40 mm…”. Claim 58, line 4 writes “…rollers is of between 20 cm…”. Claim 59, line 10 writes “…value is of between 2 g/Nm3…”. Claim 61, line 6 writes “type roller to be of between 30% and 90%.” Claims 65-72 write “of between” before each range recited in the claims. The words “of” and “an” in each phrase (as underlined) appear to be unnecessary. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 40-72 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 40, lines 6 & 24 and claim 41, line 4 and claim 56, line 3 use the phrase “the latter”. It is not clear in the claims as to what element in each line “the latter” refers. 
	Claim 44, line 3 writes “…that is configured to be in contact with…”. To what element does “that” refer? The second Foulard-type roller? The discharging port?
Claim 58 recites the limitation "along the travel path that the textile material follows" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 40, on which claim 58 depends, does not recite a “travel path”.
Claim 58 recites the limitation "along the travel path that the textile material follows" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 40, on which claim 58 depends, does not recite a “travel path”.
Claims 62-63, 65-69, and 71-72 recite the limitation "the third step of the method…”.  There is insufficient antecedent basis for this limitation in the claims. Claim 59, on which claims 62-63, 65-69 and 71-72 depend, do not use the phrase “third step” or number the method steps. It is suggested that the above-listed claims be amended to delete reference to a “third step”. For example claim 62 would read: “…wherein the textile material is passed through the hollow chamber at a linear speed between 5 m/min and 140 m/min.” The other claims should be similarly amended. Another option is for base claim 59 to be amended to explicitly number the method steps, then a reference to “third step” would have proper antecedent basis.
Claim 70 recites the limitation "…during the fourth step of the method" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 59, on which claim 58 depends, does not recite or suggest a “fourth step”.
Claims 42-43, 45-57, 59-61, and 64 are also rejected as indefinite for failing to overcome the deficiencies of a rejected base claim.  
Appropriate correction and clarification is required.

	
Claim Rejections - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.	This application includes one or more claim limitations that use equivalents of the word “means” or “step” (in the present case, most claims use the phrase “configured to” or “configured so that”) but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  One example of such a claim limitation is: “…a second tank that is configured to contain a second pool of a second liquid preventing the leak of ozone through the textile discharging port when the system is operated” in claim 1, lines 11-13. A “second pool of a second liquid” is interpreted to be a structure/material required for the function. 
Other claims are less clear as to whether they should be interpreted under 35 U.S.C. 112(f) or not. For example, claim 43 recites “…wherein the hollow chamber comprises in its interior at least one sensor configured to measure the deflection force.” Is the sensor in the hollow chamber itself a sufficient structure?
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f), it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. See MPEP 2181.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. 
It is requested that Applicant review each pending claim and indicate whether features within each claim are to be interpreted under 35 U.S.C. 112(f) or not.


Allowable Subject Matter
7.	Correction of the above-noted claim objections and rejections under 35 U.S.C. 112 should result in allowability of claims 40-72.

8.	The following is a statement of reasons for the indication of allowable subject matter: The instantly claimed “system for treating a textile material with ozone gas…” [claims 40-58] and “method for treating a textile material with ozone gas… [using the system according to claim 40]” [claims 59-72] is allowable over the closest related references: Hoffman (GB 337,305; cited on Applicant’s IDS) and Tashiro et al. (EP 1 518 955 A1). Additional documents are cited on the PTO-1449 and PTO-892 forms.
	Hoffman teaches a system for treating a textile material with ozone gas (see pg. 1, lines 14-17) comprising a hollow treating chamber with guide rollers (see Fig. 2, elements g, 1, 2 and pg. 2, lines 3-6); an ozone supply system connected to the hollow chamber (see Fig. 3 and pg. 2, lines 15-26); a textile-feeding port that is adjacent and connected to the hollow chamber and comprises a first tank (see Fig. 2, element 3 and page 2, lines 7-10); a textile discharging port that is adjacent and connected to the main chamber and comprises a second tank (see Fig. 2, element 3’ and pg. 2, lines 7-10); a plurality of driving rollers configured to drive the textile material to move through the system (see Fig. 2, elements 1 & 2 and pg. 2, lines 3-80). Hoffman fails to disclose or suggest an ozone concentration monitoring sensor as defined in instant claim 40 or that the hollow chamber comprises in its interior at least one tension compensator. 
	Tashiro teaches an apparatus suitable for decolorizing a textile product by using ozone comprising an ozone analyzer 43 that measures the ozone concentration and maintains it at a desired level (see para. 0005-0010, 0016; reads on an “ozone concentration monitoring sensor” in instant claim 40). However, Tashiro fails to disclose or suggest a system comprising a plurality of guide rollers, two tanks containing two pools of liquid, and driving rollers, as required by independent claim 40.
There is no reason or motivation within the disclosures of Hoffman and/or Tashiro, alone or in combination with other references available as prior art that would have prompted a person having ordinary skill in the art before the effective filing date of the claimed invention to combine each component of the system with all of its required elements in the specific way that the instantly claimed invention does. See the Written Opinion of the International Searching Authority (provided by Applicant with the IDS) for additional analysis of how the claimed system compares to prior art systems.
Dependent claims 59-72, drawn to a method using the system of claim 40, are found to be allowable at least for the same reasons given above and in further consideration of their additional limitations.
In light of the above discussion, it is evident as to why the present claims are allowable over the prior art. If necessary/appropriate, additional reasons for allowance will be provided in a Notice of Allowability communication.



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        November 4, 2022